I                  ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    Bethel Federal-UNIT JV                        )      ASBCA No. 61980
                                                  )
    Under Contract No. W9I IKB-l 7-C-0022         )

    APPEARANCES FOR THE APPELLANT:                       John P. Ahlers, Esq.
                                                         Scott D. MacDonald, Esq.
                                                          Ahlers Cressman & Sleight, PLLC
                                                          Seattle, WA

    APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                          Engineer Chief Trial Attorney
                                                         Carl F. Olson, Esq.
                                                         Kyle B. Davis, Esq.
                                                          Engineer Trial Attorneys
                                                          U.S. Army Engineer District, Alaska

                                    ORDER OF DISMISSAL

             This appeal was docketed on March 1, 2019. By letter dated March 14, 2019,
    appellant notified the Board that it wished to withdraw the appeal without prejudice to allow
    it to file a certified claim seeking a contracting officer's final decision. The government has
    indicated it does not object to this request. By Order dated March 26, 2019, the Board
    notified the parties it intended to dismiss this appeal unless either party objected within
    14 days of the date of the Order. The Board has not received an objection from either party.

          Accordingly, this appeal is dismissed without prejudice to the contractor's
    submittal of a claim to the contracting officer.

           Dated: April 10, 2019




                                                       Armed Services Board
                                                       of Contract Appeals
I          I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61980, Appeal of Bethel Federal-UNIT JV,
    rendered in conformance with the Board's Charter.

          Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2


                                                                                                I